Citation Nr: 0002247	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-00 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
fungal infection of the feet.

2.  Entitlement to special monthly pension on the basis of 
being in need of the aid and attendance of another person or 
at the housebound rate.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the veteran's claims on 
appeal.  The veteran who had active service from August 1950 
to August 1953, appealed that decision to the BVA and the 
case was referred to the Board for appellate review. 

The veteran did not report to his November 1998 Travel Board 
Hearing at the RO (see January 2000 Report of Contact).  

The claims folder does not contain a notice of disagreement 
to the September 1998 rating decision that denied service 
connection for frostbite of the hands.  Therefore, the only 
issues currently on appellate status before the Board are the 
issues identified on the front page of this decision.

In view of the decision that follows, appellate review of the 
issue of entitlement to special monthly pension will be 
deferred and it is addressed in the remand portion of this 
decision.

In his notice of disagreement, the veteran indicated that he 
had frostbite and deformities of the feet during service.  It 
is not clear, but he may be seeking service connection for 
additional disability of the feet.  This matter is referred 
to the RO for clarification and any indicated action.


FINDINGS OF FACT

1.  An unappealed rating decision in March 1954 denied 
service connection for dermatophytosis of the feet.

2.  An unappealed rating decision in June 1960 denied service 
connection for a skin condition of the feet.

3.  Evidence submitted since the June 1960 decision was not 
previously submitted to agency decisionmakers, bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered to fairly decide 
the merits of the claim.

4.  The veteran was diagnosed with a fungal infection of the 
feet while on active duty, and he has been diagnosed with 
additional skin disorders of the feet, including a fungal 
infection, following service.


CONCLUSIONS OF LAW

1.  The June 1960 rating decision which denied the veteran's 
request to reopen his previously denied claim of entitlement 
to service connection for dermatophytosis of the feet is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.1103 (1999).

2.  The evidence received since the June 1960 decision is new 
and material, and the veteran's claim for service connection 
for a fungal infection of the feet is reopened.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The veteran's claim for service connection for a fungal 
infection of the feet is well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A rating decision dated in March 1954 denied service 
connection for dermatophytosis of the feet, on the grounds 
that the disorder, while noted during a post service 
examination, was not present in service.  In June 1960, the 
RO denied service connection for a skin condition of the 
feet.  The RO, in June 1960 determined that no skin disorder 
was currently present, and, essentially, that no new and 
material evidence had been submitted since the March 1954 
denial.  The veteran was notified of the RO's decision in 
June 1960 but did not file a timely appeal and the RO's 
decision became final.  See 38 U.S.C.A. § 7105(b)(1)(c) (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1999); Person v. Brown 5 
Vet. App. 449, 450 (1993).

A final decision under the provisions of 38 U.S.C.A. 
§ 7105(c) cannot be reopened and reconsidered by the VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  When it is determined 
that new and material evidence has been submitted, the VA 
must reopen a previously denied claim.  See Spencer v. Brown, 
4 Vet. App. 283, 286-87 (1993); see also 38 U.S.C.A. 
§ 7104(b).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
see generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence to be reviewed is that which has been submitted 
since the last decision that disallowed the claim on any 
basis.  The report from a VA examination conducted in May 
1983 disclosed that the veteran had a fungal infection of the 
feet. Private treatment records from June 1991 contained a 
diagnosis of Athlete's foot.  In April 1993, the veteran 
complained of a rash on the feet and the assessment was 
cyanosis/edema with scaly, dry itchy cracking between the 
toes.  A November 1996 VA examination report contained 
diagnoses of history of frozen feet and plantar callosities 
of both feet.  VA treatment records from July 1998 noted that 
the veteran provided a history of frostbite of the hands and 
feet.  No diagnosis was provided.

Since the previous denial was based on the fact that no skin 
disorder was present at the time, subsequent medical evidence 
showing the presence of a skin disorder is evidence that 
bears directly and substantially upon the specific matter 
under consideration, that was not previously submitted to 
agency decisionmakers, is neither cumulative nor redundant, 
and in connection with evidence previously assembled, it is 
so significant that it must be considered to fairly decide 
the merits of the claim.  Accordingly, the Board finds that 
new and material evidence has been submitted to reopen the 
previously denied claim for service connection for a skin 
condition of the feet, and the veteran's claim for service 
connection for a fungal infection of the feet is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a fungal infection of 
the feet is reopened, and the claim is well grounded; to this 
extent, the appeal is granted.


REMAND

New and material evidence having been submitted to reopen the 
claim for service connection for a fungal infection of the 
feet, the claim is reopened and REMANDED for de novo review.  

Service medical records noted that the veteran was treated 
for a number of skin infections, variously diagnosed as tinea 
cruris, tinea pedis, athlete's foot, dermatophytosis, and 
epidermophytosis.  There was no reference to any complaint or 
diagnosis of frostbite of the feet.  The veteran's separation 
examination report noted indicated that the veteran had pes 
planus and a bunion, but no other abnormality of the feet was 
noted.  The report from a VA examination conducted in January 
1954, five months after separation from service, contained a 
diagnosis of dermatophytosis.  
As the Board has determined that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Murphy v. Derwinski 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990), VA has a 
duty to assist him in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.103 (1999).  

It is the Board's judgment that an examination by a 
dermatologist, together with a competent medical opinion 
addressing the etiology of any skin disorder diagnosed, is 
warranted.  

As the veteran will undergo another VA examination which 
could result in findings relevant to the issue of entitlement 
to special monthly pension, the Board will defer appellate 
review of that issue pending completion of the development 
below.

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The veteran should be afforded a VA 
examination by a dermatologist to 
determine the nature and etiology of a 
fungal infection of the feet or any other 
skin disorder of that may be present.  
The examiner is requested to review all 
the medical evidence in the claims 
folder, to include the notes pertaining 
to treatment of a fungal infection of the 
feet during service, shortly after 
service, in 1983, and in more recent 
years, and opine whether it is as likely 
as not that any current skin disorder, 
including a fungal infection, is related 
to service.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (1998), 
copies of all pertinent medical records 
in the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for review

2.  Following completion of the above 
action, the claim of entitlement to 
service connection for a fungal infection 
of the feet should be readjudicated on 
the merits.  The RO should also 
readjudicate the claim of entitlement to 
special monthly pension.  If either claim 
is not granted, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and to comply with procedural due process of 
law.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.





		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

